a consolidated action, inter alia, to recover damages for conversion and breach of a lease, and to recover money had and received, the defendants 501 Second Street, LLC, Dorothy Nash, Rachel Nash, and Esther Nash, individually and doing business as 501 Second Street Holding Corp., appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Knipel, J), dated July 30, 2010, as amended November 4, 2010, as granted that branch of the plaintiffs motion which was for summary judgment on the sixth, eighth, ninth, and tenth causes of action to the extent of directing that the defendant 501 Second Street, LLC, return the plaintiffs security deposit referable to the lease for the subject property.
Ordered that the appeal is dismissed, with costs.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of the final judgment in the action on January 3, 2011 (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order dated July 30, 2010, as amended November 4, 2010, are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]; Gihon, LLC v 501 Second St., LLC, 103 AD3d 840 [2013] [decided herewith]). Dillon, J.P., Balkin, Leventhal and Hall, JJ., concur.
*840Motion by the respondent, inter alia, on an appeal from an order of the Supreme Court, Kings County, dated July 30, 2010, as amended November 4, 2010, to dismiss the appeal on the ground that the right of direct appeal therefrom terminated upon entry of a judgment of the same court dated January 3, 2011 (see Matter of Aho, 39 NY2d 241 [1976]). By decision and order on motion of this Court dated February 28, 2012, that branch of the motion which was to dismiss the appeal was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the argument of the appeal, it is
Ordered that the branch of the motion which is to dismiss the appeal is denied as academic in light of our determination on the appeal (Gihon, LLC v 501 Second St. LLC, 103 AD3d 840 [2013] [decided herewith]). Dillon, J.P., Balkin, Leventhal and Hall, JJ., concur.